Kellogg, P. J.:
The question is whether the claimant is entitled to compensation for the Sunday preceding the Monday on which he went to work. By subdivision 1 of section 14 of the Workmen’s Compensation Law, applicable to this case, the average annual earnings consist of three hundred times the average daily wage. The subdivision contemplates that the wages are earned in three hundred days and, therefore, excludes Sundays. In the absence of evidence that the employee usually worked Sundays, he is not entitled to compensation for that day. The agreement of the parties by providing for one week and four days recognized the fact that he did not usually work Sundays. Under section 20 (as amd. by Laws of 1915, chap. 167) the Commission should have approved. of the agreement.
The award is, therefore, modified by awarding compensation for one week and four days, and as modified affirmed.
All concurred.
Award modified by awarding compensation for one week and four days, and as modified affirmed.